MEMORANDUM **
Araya Wolde-Giorgis appeals pro se the district court’s dismissal of his action, pursuant to Fed.R.Civ.P. 37(d), as a sanction for failing to appear at duly noticed depositions. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review for abuse of discretion the district court’s decision to sanction a party under Fed.R.Civ.P. 37, Stars’ Desert Inn Hotel & Country Club, Inc. v. Hwang, 105 F.3d 521, 524 (9th Cir.1997), and we affirm.
The district court properly dismissed Wolde-Giorgis’s action. Wolde-Giorgis prejudiced the defendants’ ability to respond to his claims and interfered with the district court’s ability to evaluate his case on the merits by repeatedly and intentionally failing to appear at properly noticed depositions despite two court orders to appear and two warnings that his behavior could lead to sanctions. Id. at 525.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.